Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 9-13, and, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al. (U.S. App. 2017/0025074 hereinafter referred to as “Farr”) in view of Margulis (U.S. App. 2007/0035706 hereinafter referred to as “Marg”).
In regard to claim 1, Farr teaches a projection display system (see Para. 20 projector), comprising: and a controller configured to adjust a light level of the projection display system based on the content data and a metadata relating to a future frame (see at least Abstract, Para. 21, 24, 30, and 46 metadata including ambient light data to edit video frames using a current frame for a sequence of frames).

	However, Marg teaches a light source configured to emit a light in response to a content data (see Abstract); an optical modulator configured to modulate the light (see Para. 21 modulator for light); thereby to reduce a perceptibility of a visual artifact (see Para. 17 and 100).
	It would have been obvious to a person of ordinary skill in the art to modify the projector of Farr with that of Marg for having display quality for better visual images (see Para. 26). 
In regard to claim 15 , Farr teaches a non-transitory computer-readable-medium storing instructions that, when executed by a processor (see Para. 25 controller) of a projection display system (see Para. 20 projector) cause the projection display system to perform operations comprising: receiving a content data (see at least Para. 25); and adjusting a light level of the projection display (see Para. 25 global or local dimming) system based on the content data and a metadata relating to a future frame (see at least Abstract, Para. 21, 24, 30, and 46 metadata including ambient light data to edit video frames using a current frame for a sequence of frames).
	Farr is not relied upon to teach comprising a light source and an optical modulator, emitting a light, by the light source, in response to the content data; modulating the light, by the optical modulator; , thereby to reduce a perceptibility of a visual artifact.

	It would have been obvious to a person of ordinary skill in the art to modify the projector of Farr with that of Marg for having display quality for better visual images (see Para. 26). 
	Regarding claim 2, Farr in view of Marg teaches all the limitations of claim 1. Farr further teaches wherein the content data includes an image data and at least one of an ambient condition data, the metadata relating to the future frame, a mastering metadata, a color grading metadata, or a projector capability data (see at least Abstract, Para. 21, 24, 30, and 46 metadata including ambient light data to edit video frames using a current frame for a sequence of frames).
Regarding claim 4, Farr in view of Marg teaches all the limitations of claim 2. Farr further teaches wherein the ambient condition data includes at least one of a data corresponding to a room reflection characteristic, a data corresponding to a screen gain, or a data corresponding to an ambient light level (see at least Abstract, Para. 21, 24, 30, and 46 metadata including ambient light data to edit video frames using a current frame for a sequence of frames).
Regarding claim 5, Farr in view of Marg teaches all the limitations of claim 1. Farr further teaches the controller is configured to adjust the light level of the projection display system by performing a partial dimming (see Para. 25 partial dimming).
Regarding claim 6, Farr in view of Marg teaches all the limitations of claim 1. Marg further teaches wherein the controller is configured to adjust the light level of the projection display system by adjusting at least one of a brightness of the light source or a rate-of-change of the brightness of the light source (see Para. 18 and 185 brightness control).
	It would have been obvious to a person of ordinary skill in the art to modify the projector of Farr with that of Marg for having display quality for better visual images (see Para. 26). 
Regarding claim 9, Farr in view of Marg teaches all the limitations of claim 1. Marg further teaches wherein the light source is a laser light source configured to emit the light (see Para. 8 and 45 laser diodes).
It would have been obvious to a person of ordinary skill in the art to modify the projector of Farr with that of Marg for having display quality for better visual images (see Para. 26).
Regarding claim 10, Farr in view of Marg teaches all the limitations of claim 9. Marg further teaches wherein the controller is configured to adjust the light level of the projection display system by performing at least one of a pulse skipping on the laser light source, an amplitude modulation on the laser light source, or an attenuation on the light (see Para. 18 and 185 amplitude, PWM, and other modulation for brightness control).
It would have been obvious to a person of ordinary skill in the art to modify the projector of Farr with that of Marg for having display quality for better visual images (see Para. 26).
Regarding claim 11, Farr in view of Marg teaches all the limitations of claim 9. Marg further teaches wherein the light source includes a first light emission device configured to emit a first color light, a second light emission device configured to emit a second color light, and a third light emission device configured to emit a third color light (see Para. 20 individual LED colors).
It would have been obvious to a person of ordinary skill in the art to modify the projector of Farr with that of Marg for having display quality for better visual images (see Para. 26).
Regarding claim 12, Farr in view of Marg teaches all the limitations of claim 11. Marg further teaches wherein the controller is configured to adjust a light level for the first color light, the second color light, and the third color light independently (see Para. 18, 20, 185 individual control).
It would have been obvious to a person of ordinary skill in the art to modify the projector of Farr with that of Marg for having display quality for better visual images (see Para. 26).
Regarding claim 13, Farr in view of Marg teaches all the limitations of claim 11. Marg further teaches wherein the controller is configured to adjust a light level for the first color light, the second color light, and the third color light collectively (Para. 18 collectively).
It would have been obvious to a person of ordinary skill in the art to modify the projector of Farr with that of Marg for having display quality for better visual images (see Para. 26).


Regarding claim 16, Farr in view of Marg teaches all the limitations of claim 15. Farr further teaches wherein the content data includes an image data and at least one of an ambient condition data, the metadata relating to the future frame, a mastering metadata, a color grading metadata, or a projector capability data (see at least Abstract, Para. 21, 24, 30, and 46 metadata including ambient light data to edit video frames using a current frame for a sequence of frames).
Regarding claim 17, Farr in view of Marg teaches all the limitations of claim 15. Farr further teaches wherein the adjusting the light level of the projection display system includes performing a partial dimming  (see Para. 25 partial dimming).
Regarding claim 18, Farr in view of Marg teaches all the limitations of claim 15. Marg further teaches wherein the adjusting the light level of the projection display system includes adjusting at least one of a brightness of the light source or a rate-of-change of the brightness of the light source (see Para. 18 and 185 brightness control).
	It would have been obvious to a person of ordinary skill in the art to modify the projector of Farr with that of Marg for having display quality for better visual images (see Para. 26). 
Regarding claim 19, Farr in view of Marg teaches all the limitations of claim 15. Marg further teaches wherein the light source is a laser light source configured to emit the light (see Para. 8, 20, 45); and the adjusting the light level of the projection display system includes performing at least one of a pulse skipping on the laser light source, an amplitude modulation on the laser light source, or an attenuation on the light (see Para. 18 and 185 amplitude, PWM, and other modulation for brightness control).
.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al. (U.S. App. 2017/0025074 hereinafter referred to as “Farr”) in view of Margulis (U.S. App. 2007/0035706 hereinafter referred to as “Marg”) in further view of Harbach et al. (U.S. App. 2011/0032266 hereinafter referred to as “Harb”).
Regarding claim 3, Farr in view of Marg teaches all the limitations of claim 2. Farr further teaches wherein the projector capability data includes characteristic of the projection display system (see Para. 21 and 22 display mapping and display properties).
	Farr is not relied upon to teach a data corresponding to a veiling glare.
	However, Harb teaches a data corresponding to a veiling glare (see Para. 11). 
	It would have been obvious to a person of ordinary skill in the art to modify the projector of Farr with that of Marg and the glare data of Harb to mitigate effects of a glare (see Para. 3). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al. (U.S. App. 2017/0025074 hereinafter referred to as “Farr”) in view of Margulis (U.S. App. 2007/0035706 hereinafter referred to as “Marg”) in further view of Whitehead et al. (U.S. App. 2013/0148037 hereinafter referred to as “White”).
Regarding claim 7, Farr in view of Marg teaches all the limitations of claim 1. Farr and Marg are not relied upon to teach wherein the controller is configured to adjust 
However, White teaches wherein the controller is configured to adjust the light level of the projection display system by performing a small-bright-object compensation (see Fig. 5A).
	It would have been obvious to a person of ordinary skill in the art to modify the projector of Farr with that of Marg and the compensation of White for improving display to the human eye (see Para. 55-56). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al. (U.S. App. 2017/0025074 hereinafter referred to as “Farr”) in view of Margulis (U.S. App. 2007/0035706 hereinafter referred to as “Marg”) in further view of Park et al. (U.S. App. 2017/0061591).
Regarding claim 8, Farr in view of Marg teaches all the limitations of claim 1. Farr and Marg are not relied upon to teach wherein the controller is configured to adjust the light level of the projection display system by compressing a dynamic range.
However, Park teaches wherein the controller is configured to adjust the light level of the projection display system by compressing a dynamic range (see Para. 29, 138-139 remap HDR to SDR).
	It would have been obvious to a person of ordinary skill in the art to modify the projector of Farr with that of Marg and the remap of Park to match the luminance capability displayable by the display (See Abstract). 
Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al. (U.S. App. 2017/0025074 hereinafter referred to as “Farr”) in view of Margulis (U.S. App. 2007/0035706 hereinafter referred to as “Marg”) in further view of Kunkel (U.S. App. 2015/0365580).
Regarding claims 14 and 20, Farr in view of Marg teaches all the limitations of claims 11 and 15 respectively. Farr in view of Marg are not relied upon to teach wherein the visual artifact is a dark pumping effect.
However, Kunkel teaches wherein the visual artifact is a dark pumping effect (see Para. 69). 
Farr as modified by Marg teaches the base product/process of artifacts while Kunkel teaches the known technique of pumping effects that would yield predictable results of unintended shifts in luminance levels in the display of Farr as modified by Marg.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694